John Leuerett esqr one of the Ouerseers of the Last will & testament of Cap* John Cullick deceased plantiff ags* Richard Ely Defend* in an Action of the case for his not performing his Obligación vnder his hand & seale bearing date in the Month of January 1663 by the makeing payment of one hundred & fiuety pounds to John Cullick & one hundred & fiuety pounds to Elizabeth Cullick Sonn & Daughter to the [2] said Cap* John Cullick according to his obligación & all due Damages according to Attachm* Dat the fiue & twentieth Day of October 1671 . . . the Jurie . . . found for the pi* the forfeiture of the bond & Costs of Court. The Court vpon mocion of the pi* chancired the bond to three hundred & eighteen pounds in Money & Costs of Court twenty seauen Shillings
Execucion Issued ye 15th of Is* m° 16-H.